Title: From Alexander Hamilton to Frederick Frye, 24 October 1799
From: Hamilton, Alexander
To: Frye, Frederick


          
            Sir,
            New york October 24th. 1799
          
          Your letter of the seventh instant was delivered to me at Trenton.
          General Pinckney is now at New Port, and I must refer you to him on the subject of your request. It would be improper in me to take any step in the business, as you are no longer annexed to my command.
          With consideration I am, Sir
          Captn Frye—
        